                                IN T}]E LINITED STATES DISTRICT COURT
                                FORTHENORTHERN DISTRICT OF TEXAS
                                            ABILENE DIVISION

MARISOI, G.,I                                        )
                                                     )
                              Plaintifl',            )
                                                     )
                                                     )
                                                     )
ANDREW M. SAUL,                                      )
Commissioner of Social Securily,                     )
                                                     )
                              Defendant-             )    Civil Action No. l:19-CV-125-C

                                                  ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that Defendant's Unopposed Motion to

Remand should be granted pursuant to sentence four of42 U.S.C. $ a05G).

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, Defendant's Unopposed Motion to Remand is GRANTED. Accordingly, this civil

action is hereby REMANDED for.further administrati ve proceedings.2
                            rl,
                         t^ t-
        SO ORDERED this                /.i
                                day of February. 20 2




                                                                          .y

                                                   SN         C         GS
                                                         OR             STATES           CT JUDGE

                                                                                     I
         lTo protect privacy concems of plaintiffs in social security cases, the u       identifies the
Plaintiff only by first name and last initial.
        2
            Plaintiff   s   Motion for Summary Judgment is hereby DENIED AS MOOT.
